Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/17/22 has been entered and made of record. Claims 1-2, 8-9 and 15-16 are amended. Claims 4, 11 And 18 are cancelled. Claims 1-3, 5-10, 12-17 and 19-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been fully considered but they are moot because the arguments do not apply to the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (US 2004/0105573) in view of Ramanand an et al. (US 2018/0188384) and Edelman et al. (US 2018/0180416), further in view Fortin-Deschenes et al. (US 2019/0258058), Lapidus et al. (US 2006/0209065) and Alter et al. (US 2009/0293012).
As to Claim 1, Neumann teaches a method for occluding displayable content on a portable electronic device ([0061-0063]), the method comprising: 
capturing, by an electronic distance measuring (EDM) device of the portable electronic device, a world distance map comprising a plurality of distances to a plurality of points (Neumann discloses “The range sensors 110 can include one or more active airborne laser sensors to quickly collect 3D geometric samples of an environment, and initial model acquisition can be performed using the information from these laser sensor(s)… For example, a LiDAR (light Detection and Ranging) sensor system can be used in an aircraft flyover to quickly collect a height field for a large environment” in [0024]; “The range sensor information can be LiDAR model data in the form of a cloud of 3D point samples registered to a world coordinate system” in [0033]; “A depth map image can be generated from a video sensor viewpoint at 400… visibility as determined from the depth map image at 410” in [0084]);
capturing, by a camera of the portable electronic device, a camera image containing the plurality of points (Neumann discloses “Real-time texture images can be obtained using the image sensors 120” in [0022]);
detecting a geospatial position of a global navigation satellite system (GNSS) receiver (Neumann discloses “The system 200 can integrate vision, GPS, and inertial orientation sensors to provide six DOF pose tracking of a mobile platform” in [0065]); 
detecting an orientation of the camera (Neumann discloses “position and orientation information of at least one image sensor in the environment can be tracked” in [0005]; “The inertial sensor 240 can be attached to the stereo camera 210 to continually report the camera orientation” in [0069]);
generating a model image based on a three-dimensional (3D) model, the orientation of the camera, and the geospatial position of the camera; generating a model distance map comprising a plurality of distances to the 3D model (Neumann discloses “A three dimensional model of an environment can be generated from range sensor information representing a height field for the environment at 300. Position and orientation information of at least one image sensor can be tracked in the environment with respect to the three dimensional model in real-time at 310. Real-time video imagery information from the image sensor(s) can be projected onto the three dimensional model based on the tracked position and orientation information at 320” in [0032]; “A depth map image can be generated from a video sensor viewpoint at 400. Then real-time video imagery information can be projective texture mapped onto the three dimensional model conditioned upon visibility as determined from the depth map image at 410” in [0084]);
generating a superimposed image comprising the camera image and the model image; and displaying the superimposed image (Neumann discloses “This AVE process can be complementary to that of an augmented reality (AR) in which computer graphics dynamically augment the view of a real environment” in [0029]; “the range sensor data and the model that is fit to the range sensor data can be superimposed for visual verification, and accurate building models can be extracted” in [0062]; see also visualization sub-system in [0089]).
Neumann doesn’t directly teach offset vector and acceleration data. The combination of Ramanand an and Edelman further teaches following limitation:
calculating a geospatial position of the camera based on the geospatial position of the GNSS receiver and an offset vector that extends between the geospatial position of the GNSS receiver and the geospatial position of the camera, wherein the offset vector is calculated based on the orientation of the camera (Neumann discloses “The six DOF (degrees of freedom) pose of a camera can be tracked by the sensors in real-time” in [0027]; “tracking sensor(s) 130 can be attached to an image sensor 120” in [0063]; see also GNSS receiver 230 in Fig 2. Ramanand an further teaches “In some configurations, the image sensor(s) 104 (e.g., camera(s)) and inertial sensor(s) 114 (e.g., IMU) may be mounted on the same rigid frame (e.g., rigid mounting frame, rigid vehicle frame, etc.), and rigidly with respect to a GPS antenna ( e.g., one or more antennas of the one or more antennas 110 described in connection with FIG. 1)” in [0055]; “a vector between the camera center and the global positioning receiver 122 (e.g., GPS/GNSS receiver and/or the GPS antenna) may be determined in the image sensor 104 (e.g., camera) frame of reference” in [0057]. Edelman further discloses “Initially, using the offset from GNSS receiver 230 (i.e., GNSS antenna phase center) to the EDM (i.e., EDM 235) nodal point (and with respect to which distances are measured), the coordinates of the EDM nodal point from the measured GNSS measurements are derived… Next, knowing the offset of the camera nodal point (e.g., optical camera 250) with respect to the EDM, and the orientation of the camera axis with respect to the EDM axis (both being known from prior calibration thereof), the coordinates and orientation of the camera nodal point is derived” in [0032]; GNSS, an inertial measurement unit (IMU), inclination sensor (IS), EDM mounted on a pole, with a camera mounted on the same pole with its optical center aligned with the pole's axis as shown in Fig 1 below: 

    PNG
    media_image1.png
    674
    283
    media_image1.png
    Greyscale
 ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Neumann with the teaching of Ramanand an so as to obtain an accurate geospatial position of the camera by considering the geospatial position offset between the camera and GNSS receiver. The motivation of the combination of Edelman is that the accurate measurement of a plurality of remote points is facilitated by integrating a high-precision GNSS receiver, an EDM and an optical camera such that their combined physical location and orientation can be measured and known, and allowing for single calibration thereof (Edelman, [0021]).
Neumann, Ramanand an and Edelman don’t directly teach “occlusion mask”. The combination of Fortin-Deschenes and Lapidus further teaches following limitations:
generating a model occlusion mask by comparing each of the plurality of distances of the model distance map to a respective one of the plurality of distances of the world distance map, the model occlusion mask having a plurality of binary values; occluding a portion of the model image by applying the model occlusion mask to the model image (Neumann discloses “While image projection is a powerful approach to integrating dynamic imagery with 3D models, the issue of occlusions should be taken into consideration” in [0082]; “Projection visibility can be computed using the depth shadow mapping method for each sensor from its viewpoint” in [0088]; “determine if the surface point is visible or hidden from an image sensor” in [0083]. Fortin-Deschenes further discloses “It is to be noted that a virtual object should be invisible if it is occluded by the user's hands (16) or other objects in the environment. Occlusion masks can be found by comparing the calculated depth of each pixel with that of the virtual object(s)” in [0087]. It is well-known that a mask is represented by a plurality of bitmask, like Fig 2, 4, 6, 8 & 10 of Lapidus.

    PNG
    media_image2.png
    325
    720
    media_image2.png
    Greyscale

See also above “Response to Arguments”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Neumann, Ramanand an and Edelman with the teaching of Fortin-Deschenes and Lapidus so as to apply an occlusion mask on object model to occlude a portion of the invisible object model (Fortin-Deschenes, [0007]).
The above references don’t explicit teach synchronizing the AR frame with the geospatial frame. The combination of Alter further teaches following limitations:
wherein calculating the geospatial position of the camera includes (i) maintaining an augmented reality (AR) frame in which a set of AR points are defined, (ii) maintaining a geospatial frame in which a set of GNSS points are defined, and (iii) synchronizing the AR frame with the geospatial frame (Alter discloses “loading geospatial data into memory and geo-registering it to a common reference frame” in [0017]; “Digitally created computer graphic objects are stored in a synthetic vision database such as database 430. The computer graphic objects are stored in memory devices such as RAM, ROM, CD-ROM, DVD-ROM, flash memory, magnetic disk drives, and the like… When the data from the data base is loaded into the working memory of computer 415 object locations are transformed and registered with a common spatial reference frame which is typically the WGS-84 coordinate reference frame including a realistic geoid model when necessary” in [0063]; “Different kinds of geospatial data supplied by different sources may include position information that is provided in reference to different reference frames. In step 505 all of the data is converted to the WGS-84 reference frame to provide common geo-registration” in [0067]. Here, Alter teaches both AR frame data and Geospatial frame data are stored in the memory and registered in a common reference frame. In other words, the AR frame and the geospatial frame are synchronized.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Neumann, Ramanand an,  Edelman, Fortin-Deschenes and Lapidus with the teaching of Alter so as to apply corrections and offsets to the image data to account for offset position between the camera vision device and GPS/GNSS location device (Alter, [0072]).

As to Claim 2, the modified Neumann teaches the method of claim 1, wherein the portable electronic device is an AR device (Neumann discloses an augmented virtual environment (AVE) system 100 in [0023], see also Fig 1.)

As to Claim 3, the modified Neumann teaches the method of claim 1, further comprising: receiving model data corresponding to the 3D model, wherein the model data includes at least one geospatial position associated with the 3D model (Neumann discloses an range sensors can collect 3D geometric samples of an environment and process them into a 3D geometric mesh model of an environment in [0024], see also [0036, 0061].)

As to Claim 5, the modified Neumann teaches the method of claim 1, wherein the portable electronic device comprises a camera component including the camera and a sensor component including the EDM device and the GNSS receiver, and wherein the camera component is separable from and configured to removably attach to the sensor component (Neumann discloses “Referring again to FIG. 1, tracking sensor(s) 130 can be attached to an image sensor 120… An image sensor 120 can also be a fixed position image sensor with the ability to change its orientation” in [0063], see also Fig 1-2. Edelman further provides an example of the arrangement of camera and other sensors as shown in Fig 1-2.)

Claim 6 is rejected based upon similar rationale as Claim 1.

As to Claim 7, the modified Neumann teaches the method of claim 5, wherein detecting the orientation of the EDM device includes: 
detecting, by the angle sensor of the portable electronic device, an orientation of the angle sensor, wherein the angle sensor is positioned within the camera component; and determining the orientation of the camera based on the orientation of the angle sensor and based on a known relationship between the orientation of the angle sensor and the orientation of the camera (Neumann discloses “The tracked platform positions and orientations should be known for the sensor data from the multiple image sensors 120…This can be effectively accomplished by combining a differential GPS (Global Positioning System) receiver with an off-the-shelf orientation sensor to produce a self-contained portable tracking system coupled to a video camera” in [0026]; “The inertial sensor 240 can be attached to the stereo camera 210 to continually report the camera orientation. The sensor 240 can incorporate three orthogonal gyroscopes to sense angular rates of rotation along the three perpendicular axes…The measured angular rates can be integrated to obtain the three orientation measurements (yaw, pitch and roll)” in [0069].)

Claim 8 recites similar limitations as claim 1 but in a device form. Therefore, the same rationale used for claim 1 is applied.
Claim 9 is rejected based upon similar rationale as Claim 2.
Claim 10 is rejected based upon similar rationale as Claim 3.

Claim 12 is rejected based upon similar rationale as Claim 5.
Claim 13 is rejected based upon similar rationale as Claim 6.
Claim 14 is rejected based upon similar rationale as Claim 7.
Claim 15 recites similar limitations as claim 1 and 5 but in a sensor component form. Therefore, the same rationale used for claim 1 & 5 is applied.
Claim 16 is rejected based upon similar rationale as Claim 2.
Claim 17 is rejected based upon similar rationale as Claim 3.

Claim 19 is rejected based upon similar rationale as Claim 6.
Claim 20 is rejected based upon similar rationale as Claim 7.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiming He/
Primary Examiner, Art Unit 2612